[Cite as In re D.H., 2022-Ohio-986.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              HANCOCK COUNTY



IN RE:
                                                            CASE NO. 5-21-27
       D.H.,

ADJUDICATED DELINQUENT CHILD.                               OPINION



IN RE:
                                                            CASE NO. 5-21-28
       D.H.,

ADJUDICATED DELINQUENT CHILD.                               OPINION



                Appeals from Hancock County Common Pleas Court
                                Juvenile Division
                    Trial Court Nos. 20192195 and 201902196

                                       Judgments Affirmed

                             Date of Decision: March 28, 2022



APPEARANCES:

        Lauren Hammersmith for Appellant

        Heather M. Pendleton for Appellee
Case No. 5-21-27 and 5-21-28


ZIMMERMAN, P.J.

         {¶1} Delinquent child, D.H., appeals the July 28, 2021 judgment entries of

the Hancock County Court of Common Pleas, Juvenile Division, (hereafter

“Hancock County Juvenile Court”) classifying D.H., as a tier III juvenile offender

registrant (“JOR”). For the reasons that follow, we affirm.

         {¶2} The genesis of this case is the placement of D.H. (age 16) with a relative

(i.e. his maternal uncle) for adoption.1 D.H.’s uncle resided with his fiancé and her

two daughters (Al.S. age 10 and Av.S. age 11). D.H. admittedly had sexual contact

with both Al.S. and Av.S. on different dates.

         {¶3} As a result of Al.S.’s and Av.S.’s disclosures of sexual contact, two

separate complaints were filed on September 18, 2019 in Sandusky County

Common Pleas Court, Juvenile Division (hereinafter “Sandusky County Juvenile

Court”). Both complaints alleged that D.H. was a delinquent child for committing

acts that if charged as an adult would constitute Gross sexual imposition (“GSI”) in

violation of R.C. 2907.05(A)(4), third-degree felonies.2 (Case No. 20192196, Doc.

No. 2); (Case No. 20192195, Doc. No. 4).



1
  D.H. was in the permanent custody of the Hancock County Job and Family Services, Child Protective
Services Unit pursuant to case number 20153007, at the time of his placement, having been voluntarily
surrendered by his mother. (See July 27, 2021 Tr. at 28); (Joint Ex. 10); (Case No. 20192196, Doc. No. 9);
(Case No. 20192195, Doc. No. 13). See also Juv.R. 38(B).
2
  D.H. was on probation through Hancock County Juvenile Court, in case number 20182232 for having been
adjudicated a delinquent child for committing an act that if charged as an adult would constitute Felonious
assault in violation of R.C. 2903.11(A)(1). (See July 27, 2021 Tr. 27-28); (Joint Ex. 10) (Case No. 20192196,
Doc. No. 9); (Case No. 20192195, Doc. No. 13). The records for D.H.’s companion case is not presently
before us on appeal.

                                                    -2-
Case No. 5-21-27 and 5-21-28


       {¶4} On September 19, 2019, D.H. entered admissions to the single count in

each complaint. Thereafter, the Sandusky Count Juvenile Court adjudicated D.H. a

delinquent child. (Case No. 20192196, Doc. No. 2); (Case No. 20192195, Doc. No.

4). Then, the Sandusky County Juvenile Court transferred the case to Hancock

County Juvenile Court for disposition.

       {¶5} At the dispositional hearing held on October 22, 2019, the Hancock

County Juvenile Court ordered that D.H. be committed into the legal custody of the

Ohio Department of Youth Services (“DYS”) for a minimum period of six months

to age 21 (in each case) to be run consecutively one another.

       {¶6} D.H. remained in DYS until Hancock County Juvenile Court was

notified (by DYS) that D.H. was scheduled for release on July 27, 2021. Then, the

Hancock County Juvenile Court scheduled the matter for a juvenile-sex-offender-

classification hearing. Prior to the classification hearing, D.H. filed a memorandum

in support of a tier I classification, which the State opposed. Nevertheless, at the

classification hearing held on July 27, 2021, the parties agreed that D.H. is a

mandatory-juvenile-offender registrant based on his age at the time he committed

the offenses, his acts, and the time of his release from a secure facility. At the

hearing, the trial court made factual findings (as to age, acts, and the time of release

from a secure facility) and subsequently classified D.H. as a tier III JOR with




                                          -3-
Case No. 5-21-27 and 5-21-28


community notifications. (July 27, 2021 Tr. at 164); (Case No. 20192196, Doc. No.

29); (Case No. 20192195, Doc. No. 36).

       {¶7} D.H. timely appeals the judgments of the Hancock County Juvenile

Court and raises one assignment of error in each of his two cases, which we have

consolidated for our review.

                               Assignment of Error

       R.C. 2152.83’s allowance of harsher treatment of juvenile sex
       offenders than adult sex offenders violates the prohibition against
       cruel and unusual punishment; Eighth, and Fourteenth
       Amendments to the U.S. Constitution; and Article I, Sections 9,
       10, and 16 of the Ohio Constitution. (A-1).

       {¶8} In his sole assignment of error, D.H. argues that trial court’s

classification of D.H. as a tier III JOR pursuant to the provisions set forth in R.C.

2152.83 constitutes cruel and unusual punishment under the federal and state

constitutions since an adult convicted of the identical offenses under R.C.

2907.05(A)(4) could only be classified as a tier II offender under Chapter 2950.

                                Standard of Review

       {¶9} We review the determination of a statute’s constitutionality de novo.

State v. Hudson, 3d Dist. Marion, 2013-Ohio-647, ¶ 27, citing Akron v. Callaway,

9th Dist. Summit, 2005-Ohio-4095, ¶ 23 and Andreyko v. Cincinnati, 1st Dist.

Hamilton, 2003-Ohio-2759, ¶ 11.        “De novo review is independent, without




                                         -4-
Case No. 5-21-27 and 5-21-28


deference to the lower court’s decision.” Id., citing Ohio Bell Tel. Co. v. Pub. Util.

Comm. of Ohio, 64 Ohio St.3d 145, 147 (1992).

                                       Analysis

       {¶10} The only issue before this court is whether the Hancock County

Juvenile Court’s tier III JOR classification of D.H. constitutes cruel and unusual

punishment. However, the record reveals that D.H. never raised a cruel-and-

unusual-punishment argument in the trial court. Notably, when D.H. filed his

memorandum in the trial court, his focus was on the trial court’s tier classification

offering merely a passing reference that a juvenile classified at a higher tier than an

adult for a similar offense may constitute a violation of the Equal Protection Clause.

(See Case No. 20192196, Doc. No. 25); (Case No. 20192195, Doc. No. 32). Indeed,

D.H.’s prayer for relief in the trial court did not test the constitutionality of this

juvenile-sex-offender-registration statute (i.e., R.C. 2152.83), but rather, a tier I JOR

classification. (Id.); (Id.). Importantly, at the classification hearing, D.H.’s trial

counsel objected to D.H.’s tier III JOR classification based upon his memorandum,

not on Eighth Amendment Constitutional grounds. (July 27, 2021 Tr. at 173).

       {¶11} “The question of constitutionality of a statute must generally be raised

at the first opportunity * * * in the trial court.” State v. Awan, 22 Ohio St.3d 120,

122 (1986), limited by, In re M.D., 38 Ohio St.3d 149 (1988), syllabus. If a party

fails to object to a constitutional issue at trial, an appellate court need not consider


                                          -5-
Case No. 5-21-27 and 5-21-28


the objection for the first time on appeal. Id., paragraph one of the syllabus. Here,

the record suggests that D.H. did not raise this constitutional argument in the trial

court and now raises this argument for the first time on appeal. Nevertheless, we

note that it is within our purview to exercise our discretion and review the trial

court’s JOR classification for plain error. See In re L.N., 6th Dist. Wood No. WD-

16-043, 2018-Ohio-3982, ¶ 10; In re N.Z., 11th Dist. Lake No. 2012-L-100, 2014-

Ohio-157, ¶ 10. See also In re C.P., 4th Dist. Athens No. 12CA18, 2013-Ohio-889,

¶ 10, citing State v. Barnes, 94 Ohio St.3d 21, 27 (2002); accord State v.

Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034, ¶ 16. Where error is not

preserved in juvenile-delinquency proceedings, we apply the same plain-error

standard that we apply to criminal proceedings. See State v. Morgan, 153 Ohio

St.3d 196, 2017-Ohio-7565, ¶ 48-49 (citations omitted).

       {¶12} To establish plain error under Crim.R. 52(B), the party claiming error

must establish: (1) that an error, i.e., a deviation from a legal rule, occurred; (2) that

the error was an “obvious” defect in the trial proceedings; and (3) that this obvious

error affected substantial rights, i.e., the error must have affected the outcome of the

trial. See id. at ¶ 36. See also In re C.N., 3d Dist. Hardin Nos. 6-17-16 and 6-17-

23, 2018-Ohio-2442, ¶ 9, citing Morgan at ¶ 55. “‘The standard for plain error is

whether, but for the error, the outcome of the proceeding clearly would have been

otherwise.’” (Emphasis added.) State v. Taflinger, 3d Dist. Logan No. 8-17-20,


                                           -6-
Case No. 5-21-27 and 5-21-28


2018-Ohio-456, ¶ 17, quoting State v. Hornbeck, 2d Dist. Champaign No. 2003 CA

13, 2003-Ohio-6897, ¶ 16. Significantly, the defendant (here the delinquent child,

D.H.) bears the burden of establishing that his substantial rights were prejudiced.

State v. Davis, 3d Dist. Seneca No. 13-16-30, 2017-Ohio 2916, ¶ 23. “[S]peculation

cannot prove prejudice.” Morgan, supra, at ¶ 54. Notice of plain error is taken

“only to ‘prevent a manifest miscarriage of justice.’” Davis at ¶ 23, quoting State

v. Long, 53 Ohio St.2d 91 (1978), paragraph three of the syllabus. The burden to

demonstrate plain error falls upon the party seeking to assert it. Quarterman at ¶

16. Importantly, D.H. did not raise any plain-error argument on appeal. See State

v. Hahn, 3d Dist. Henry No. 7-21-02, 2021-Ohio-3789, ¶ 10. Consequently, we

decline to fashion one for him. Id.

       {¶13} Accordingly, D.H.’s sole assignment of error is overruled.

       {¶14} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

MILLER and WILLAMOWSKI, J.J., concur.

/jlr




                                        -7-